        Case 3:20-cv-04737-RS Document 44 Filed 10/21/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     ,                       20   04737

11                             ,

12            v.                                         MOTION FOR APPOINTMENT AS
13                                               ,
14                                 .

15

16                                                         “                    ”

17

18                                             “PSLRA”).                            .

19

20                                                                          ,       “

21       ”                                                                                  ’ Pension

22                 ,       “               ”
                                                                                    ’
23
     unopposed.
24
                                                     “                 ”
25
                                                                                        “
26
                       ”
27
                                                                                            ,
28
         Case 3:20-cv-04737-RS Document 44 Filed 10/21/20 Page 2 of 3




 1                                           23.

 2                              0 – 31                 .

 3                      d nvestors

 4                      .

 5                          ,

 6   “                             .”                                            .4.

 7

 8                                                                                            “

 9                                       ”

10                                                                    $3.9             in losses

11

12

13                                                              and Grand Rapids Funds.

14

15                                                         nd

16
17                                                                y

18

19

20                                                 , 976

21                                                         ,

22                                                                                                     ,

23                                            ’

24                                                                           ’

25                                                                    3d 970, 985 (

26

27                      .

28                                  RDER
                                                                                          .   20   04737
                                                   2
     Case 3:20-cv-04737-RS Document 44 Filed 10/21/20 Page 3 of 3




 1                                                                               .

 2

 3

 4                     ,                                        d            “

 5

 6        on.”             he Pension Fund Investors

 7        .

 8            ,“

 9                           ”                             v.                         ’

10

11                                                     ’

12

13

14

15                 .

16
17

18

19

20

21

22

23

24

25

26

27

28                          RDER
                                                                    .   20           04737
                                         3
